Citation Nr: 1201878	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  06-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for prostate cancer to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and January 2008 rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In a September 2009 decision, the Board determined that new and material evidence had been received to reopen the claim of service connection for a low back condition.  The case was then remanded for appropriate development.  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's low back disability is likely etiologically related to service.  

2.  The probative evidence does not establish that the Veteran had service in Vietnam or was otherwise exposed to herbicides during service.  

3.  Prostate cancer was not manifest during service, within one year of separation, and is otherwise not attributable to service.


CONCLUSIONS OF LAW

1.  A low back disability was incurred during, or as a result of, active duty service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Prostate cancer may not be presumed to have been incurred during active military service due to Agent Orange exposure and was not otherwise incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim of service connection for a low back disability is being granted.  As such, any deficiencies with regard to VCAA as to that claim are harmless and nonprejudicial.

With regard to the claim of service connection for prostate cancer, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in October 2004 and March 2010 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The letters also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, Social Security Administration records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded a VA examination.  38 C.F.R. § 3.159(c)(4).  This examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.  

In September 2009, the Board remanded this case.  The Board is satisfied that the RO has substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis and a malignant tumor will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Low Back

The service treatment records reflect that in May 1966, the Veteran indicated that he had a sore back which had been present for a few months.  There was pain in the lumbar region.  There was no structural deviation, spasm, inflammation, swelling, or limitation of motion.  The diagnosis was possible strain, minimal.  In September 1966, it was noted that the Veteran had myositis of the chest wall.  In March 1967, the Veteran was noted to have pain in the lower dorsal region of the back with lifting.  Tenderness was noted.  The November 1967 separation examination revealed a normal spine.  

Post-service, in a September 1982 report, noting treatment from July 1981, the Veteran was seen by a private examiner at which time he reported back pain.  July 1983 private records noted that on August 7, 1981, the Veteran was in a work related injury and suffered injuries to his neck and waist when he was hit by the door of a gate.  At the time of this 1983 examination, the Veteran had an L4-5 herniated nucleus pulposus.

Also in September 1983, the Veteran was afforded a VA examination.  At that time, the Veteran reported having back pain.  The examiner noted that in 1966, during service, the Veteran injured the lumbar region of his spine.  Since that time, the Veteran had experienced on and off back pain.  In 1981, while at work, the Veteran fell and hurt his neck.  The current diagnosis was strain and myositis of the lumbar paravertebral muscles, traumatic, chronic, moderate to severe.  A possible herniated nucleus pulposus was also noted.  An electromyography was performed, but the findings were normal.  

In a March 1984 note from a private physician (name illegible), it was noted that the Veteran had been treated since 1972 and had, in pertinent part, low back pain.

In a March 1986 private report noted that the Veteran had suffered an accident at work in August 1981.  Physical examination revealed chronic lumbosacral sprain with questionable left L5 radiculopathy and a herniated nucleus pulposus.  

Thereafter, a decision from the Social Security Administration (SSA) was received which noted that the Veteran had not engaged in substantial employment since the August 7, 1981 date.  SSA indicated that the Veteran was limited to sedentary work due to his back disability as well as a severe mental disorder.

A February 1988 VA record noted that the Veteran still had sensory loss at L4-5.

An October 1988 notation from Dr. J.D.G. indicated that the Veteran had been consulted considerably in his clinic since 1968 for continued pains of the lumbosacral spine.  

In an October 2002 report, R.A.C., M.D., indicated that the Veteran had an accident during basic training where he injured his back.  He related that he had suffered discomfort in the low back area since that time.  There were several diagnoses, such as:  myositis, possible strain, and muscle pain.  The Veteran also had a second accident during service when he was kicked in the back.  After service, the Veteran related that he injured his back again.  The physician noted that there was a computerized tomography (CT) showing a right posterior disc herniation with compression of the dural sac at L5-S1.  It was this physician's opinion that the low back pain problems, eventually diagnosed as lumbar discogenic disease, most probably than not, started as a consequence of the accidents during military service.  The later accident (post-service), she indicated, only worsened the preexisting back condition.  

In May 2003, D.P., M.D., indicated that the Veteran developed a back condition which was stated in his medical military record.  She reported that this condition continued after discharge from the military service, as shown by specifically identified prior medical record which reflected multiple office visits due to back complaints and lumbosacral spasms. Dr. D.P. related that the back condition continued to deteriorate and after a second injury, the Veteran sought SSA benefits.  She provided an opinion that the Veteran developed the initial lesion of his back during his active duty and continued to suffer from it after he was discharged from service.  In another notation, this physician indicated again that the initial back injury occurred during service.  

October 2004 records of E.C.N., M.D., revealed that he Veteran was treated for degenerative spondylosis.  A February 2005 magnetic resonance imaging (MRI) revealed straightening of the lumbar lordosis, degenerative changes in the lumbar spine, left paracentral disc herniation at L5-S1 with an extruded fragment migrating to the left lateral recess, and minimal bulging annulus at L4-5 with narrowing of both neural foramina.  

In April 2005, the Veteran was afforded a VA examination.  The examiner noted the inservice and post-service medical findings and stated that there was no evidence of treatment after his discharge from service up to several years after service when he suffered a job-related injury.  The examiner provided an opinion that the inservice events were acute and transitory and resolved since there was no evidence of treatment for a low back condition for several years after discharge, thus no chronicity.  It was the examiner's opinion that the current low back disability was less likely as not incurred in and/or aggravated by active service.  

Private records dated in April 2005 from C.T.F.B. show that he Veteran was treated for back pain.  April 2005 private x-rays revealed discogenic disease of the lumbar spine.  Subsequent VA and private records continued to show treatment for back disability.  

In a January 2006 letter, Dr. F.F.P. indicated that he had treated the Veteran since February 10, 1977 (before the work injury) for back problems, including lumbosacral strain.  

In an August 2006 letter, Dr. J.D.G. indicated that the Veteran was seen in the clinical office prior to 1988 for symptoms of pain in the lower spine.  She indicated in a later September 2008 statement that the Veteran had been evaluated in her office for spinal pain which began with the inservice lesion and continued, degenerating itself thereafter.  

In August 2007, W.F.D., M.S., D.C. stated that the Veteran had lumbar paravertebral myositis.  He stated that he had examined the Veteran, taken a detailed medical history, and reviewed the past medical history.  He stated that the inservice medical records clearly showed that the Veteran had an accident in 1966 during basic training, most likely causing the lumbar paravertebral myositis that he still had.  It was his opinion that the injuries he sustained during service continued to deteriorate and weakened his low back in a manner that caused him to have the discectomy of the L4-5 disc in January 2007 (recent surgery).

In a letter received in July 2009, O.A.N., M.D., PM&R, indicated that the Veteran had a history of an inservice injury and treatment.  He developed low back pain.  During later civil work, the condition was exacerbated and he underwent an L4-5 discectomy with laminectomy in January 2007.  It was this physician's opinion that the back condition was due to the initial inservice injury and then exacerbated in later years.  

In March 2010, the Veteran was afforded a VA examination.  The examiner reviewed the inservice injury and the post-service 1981 injury.  The examiner indicated that there was no evidence of treatment due to a low back condition up to several years after discharge, pointing out that the condition in service was acute and transitory and resolved with military treatment.  The examiner provided an opinion that any current low back disorder did not at least as likely as not have its onset in service or was related to service.  The rationale was that the Veteran had only two inservice visits for low back pain, the separation examination was silent, and there was no treatment for several years after service.  In addition, there was a job related injury which caused disc disability.  The degenerative joint disease was noted to be age-related.  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

In this case, the Veteran is competent to attest to his observations of his back pain symptoms, to include attesting as to symptoms in service, and as to a continuity of symptoms after discharge.  Layno; 38 C.F.R. § 3.159(a)(2).   The Board finds probative the competent evidence of those symptoms in service, including as shown in contemporaneous service treatment records, as well as the Veteran's competent report of a continuity of such symptoms since service, and ultimately associated with the post-service diagnoses of low back disability.  The Veteran is also credible in his report of both inservice back problems and post-service work-related back problems.  These incidents are supported, as detailed above, in the medical records contained in the claims file.

The Board recognizes that there is conflicting medical evidence regarding whether current back disability is related to service.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Notably, if a veteran has provided lay testimony of an in-service injury, then, unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base an opinion that there is no relationship to service merely on the absence of in-service corroborating medical records.  Dalton V. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Such medical opinion that does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination), is inadequate.  Id.  

In this case, the Veteran clearly was seen during service for back complaints.  In addition, he was noted to have myositis, although in connection with chest pain.  The separation examination was normal.  Thereafter, private medical evidence indicated that the Veteran was treated from 1968 (separation) onward for low back complaints, per Dr. D.G.'s correspondence.  In the early 1980's, the Veteran was involved in a work-related accident which also resulted in back injury.  The Veteran has continued to have back problems with various diagnoses including lumbar strain, myositis, degenerative joint disease, and disc disease.  The disc disease was first documented after the 1981 incident.

The September 1983 examination did not provide an opinion regarding low back etiology.  The March 1984 note from a private physician (name illegible) noted that the Veteran had been treated since 1972 and had, in pertinent part, low back pain.  There was no opinion regarding etiology, but there is no reason to discount the statement that the Veteran had been treated for back pain after service, but prior to the work-related inservice.  Similarly, Dr.F.F.P. later indicated that he had treated the Veteran since February 10, 1977 for back problems.  Dr. J.D.G. has said that treatment was provided for back pain from 1968 onward.

In the October 2002 report, Dr. R.A.C., provided an opinion that the low back pain problems, eventually diagnosed as lumbar discogenic disease, most probably than not, started as a consequence of the accidents during military service.  The later post-service accident only worsened the preexisting back condition.  Although the record does not reflect that she specifically reviewed the pertinent records, she clearly had knowledge of both inservice and post-service back problems.  Similarly, in May 2003, Dr. D.P., indicated that the Veteran developed a back condition during service, which continued after service.  She referred to Dr. J.D.G.'s medical findings which indicated that the Veteran was in fact continuously treated after service for back problems.  Dr. J.D.G. again emphasized after that the current back problems originally started with the inservice back complaints, which were treated from 1968 onward.  Likewise, Dr W.F.D. stated that he had examined the Veteran, taken a detailed medical history, and reviewed the past medical history, and concluded that the back problems began during basic training and deteriorated from there.  Dr. A.N., M.D., further explained that although there was the subsequent work-related injury, this was an exacerbation of the earlier back problems, a theory previously advanced by Dr. R.A.C.  

In contrast, the April 2005 and later March 2011 VA examiners both concluded that the inservice events were acute and transitory and resolved since there were only two inservice visits for low back pain, the separation examination was silent, and there was no treatment for several years after service; there was a job related injury which caused disc disability; and the degenerative joint disease was age-related.  

The Board has given due consideration to the VA opinions, but must point out that the Veteran's reports of continuous back complaints and treatment were not adequately considered, particularly since they are supported by private medical evidence; that is, a private physician reported treatment from 1968 onward and two other private physicians reported treatment from the 1970's onward.  There was no discussion of these reports of treatment which support the Veteran's statements of continuity of symptoms after service.  Whether or not these physicians had the complete claims file or not, they are competent to report when they treated the Veteran and for what disability they treated the Veteran.  Further, it seems clear that the majority of all of the examiners had knowledge of both the inservice and post-service back incidents and referred to such incidents.  

The evidence shows inservice back problems.  While one incident was described as minimal, the evidence also clearly shows indications of a continuation of back symptoms immediately after service and continuously to the present time, for which the Veteran received treatment.  The Board is mindful that disc disease was first noted after the 1981 injury, however, private evidence states that the second injury exacerbated the prior preexisting back condition, which, as noted was documented.  The Board certainly cannot disassociate the disease processes.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Further, no examiner adequately separated them and private examiners have in fact provided an etiological connection.  The Board finds that the evidence is at least in equipoise as to whether the current low back disabilities are related to the initial inservice events.  There is a wealth of supporting private and lay evidence.  The VA evidence, which disagrees, did not address the continuity of symptoms after service and rather stated that there weren't any which was a partial basis for the negative opinions.  As such, the probative weight of those opinions is lessened and the Board simply cannot afford them more probative value than the private and lay evidence which contradicts them.  Furthermore, since the Board cannot separate and distinguish the various low back diagnoses and the record does not clearly do so, the Board must afford the Veteran all reasonable doubt and grant service connection for low back disability which encompasses the various low back disabilities.  Accordingly, service connection for low back disability is granted.  



Prostate Cancer

The service treatment records reflect that in August and November 1966, the Veteran reported having sore testicles.  They were not enlarged.  The November 1967 separation examination revealed a normal genitourinary system.  

Post-service, in a September 1982 report, noting treatment from July 1981, the Veteran was treated by a private examiner at which time he reported testicle pain.  

In September 1983, the Veteran was afforded a VA examination.  At that time, the genitourinary system was noted to be normal.  

Post-service, a November 2004 record of Hospital Metropolitano reflected surgery for prostate cancer.  The same was confirmed in VA and private records.  

Thereafter, the RO sought to determine from the appropriate source if the Veteran had service in Vietnam, but the response in May 2005 was that there had not been any service by the Veteran in Vietnam.  In response, in February 2006, the Veteran indicated that during his service in the United States, in Houston Texas, he was forced to wear fatigues (clothing) that had been soaked in chemicals that had to do with Agent Orange that caused his prostate cancer.  

In January 2011, the Veteran was afforded a VA examination.  The inservice complaints of testicular pain were noted.  The examiner provided an opinion that the prostate cancer was not due to military service.  The examiner noted that there was no evidence of prostatic cancer or exposure to carcinogens during service.  The examiner further indicated that the inservice testicular pain had no relation to the prostate cancer as it was another condition which would be considered as starting in service, but recent 2010 testing did not reveal any current testicular condition.  

VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service- connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), type II diabetes, and chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

At the outset, the Board notes that the Veteran did not serve in Vietnam and contends that the Agent Orange exposure occurred in the United States.  However, the use of Agent Orange or other herbicides in the United States has not been established by the Secretary of VA or in VA law and regulations.  Thus, while the Veteran may believe that he had such exposure, his contentions are unsupported and in fact are not supported by VA law and regulations.  Further, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran is competent to report testicular pain, which he did during service.  However, the VA examiner explained that testicular pain is not etiologically related to prostate cancer.  The examiner also determined that prostate cancer which was diagnosed many decades after service is not etiologically related to service.  While testicular pain could be so related, the Veteran had no testicular disability.  The Board attaches significant probative value to this opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Accordingly, as the most probative evidence of record establishes that prostate cancer, diagnosed in the mid-2000's is not related to service, and since manifestations were not present in the initial post-service year, service connection for prostate cancer is denied.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for a low back disability is granted.

Service connection for prostate cancer to include as due to herbicide exposure is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


